                Case 5:19-cv-01264-HNJ Document 1 Filed 08/07/19 Page 1 of 8                     FILED
                                                                                        2019 Aug-07 PM 12:58
                                                                                        U.S. DISTRICT COURT
                                                                                            N.D. OF ALABAMA


1                           UNITED STATES DISTRICT COURT
2                          NORTHERN DISTRICT OF ALABAMA
3

4    RHONDA PRINCE CLEMONS,                        Case No.:
5                   Plaintiff,
6                                                  COMPLAINT AND JURY
     vs.                                           DEMAND
7

8    CAPITAL ONE BANK (USA), N.A.,
9                   Defendant
10
                                           COMPLAINT
11

12                  Plaintiff, RHONDA PRINCE CLEMONS (“Plaintiff”), by and through
13
     her undersigned counsel, hereby sues Defendant, CAPITAL ONE BANK (USA),
14
     N.A. (“Defendant”), alleging as follows:
15

16                                    I.    INTRODUCTION
17
           1. Plaintiff brings this action on behalf of herself individually seeking damages
18

19   and any other available legal or equitable remedies resulting from the illegal actions
20
     of Defendant, in negligently, knowingly, and/or willfully contacting Plaintiff on
21
     Plaintiff’s cellular telephone in violation of the Telephone Consumer Protection Act
22

23   (“TCPA”), 47 U.S.C. § 227 et seq.
24
           2. The TCPA was legislated to prevent companies like CAPITAL ONE BANK
25

26   (USA), N.A. from invading Americans’ privacy by stopping abusive “robo-calls.”
27
     The legislative history “described these calls as ‘the scourge of modern civilization,
28
                                   COMPLAINT AND JURY DEMAND
                                               -1
              Case 5:19-cv-01264-HNJ Document 1 Filed 08/07/19 Page 2 of 8



1    they wake us up in the morning; they interrupt our dinner at night; they force the
2
     sick and elderly out of bed; they hound us until we want to rip the telephone out of
3

4    the wall.’ 137 Cong. Rec. 30, 821 (1991). Senator Hollings presumably intended to
5
     give telephone subscribers another option: telling the autodialers to simply stop
6

7
     calling.” Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242, 1255-56 (11th Cir.

8    2014).
9
                            II.    JURISDICTION AND VENUE
10

11      3. Jurisdiction of this Court arises under 28 U.S.C. §1331 and 47 U.S.C. §
12
     227(b)(3). See Mims v. Arrow Financial Services, LLC, 565 U.S. 368 (2012)
13

14
     holding that federal and state courts have concurrent jurisdiction over private suits

15   arising under the TCPA.
16
        4. Venue is proper in the United States District Court for the Northern District
17

18   of Alabama pursuant to 28 U.S.C § 1391(b)(2) because Plaintiff resides within this
19
     District and a substantial part of the events or omissions giving rise to the herein
20

21
     claims occurred within this District.

22      5. The violations described in this Complaint occurred in Alabama.
23
                                         III. PARTIES
24

25      6. Plaintiff is a natural person residing in Madison County, in the city of
26
     Huntsville, Alabama and is otherwise sui juris.
27

28
        7. Defendant is a nationally chartered bank, doing business in the state of
                                  COMPLAINT AND JURY DEMAND
                                              -2
              Case 5:19-cv-01264-HNJ Document 1 Filed 08/07/19 Page 3 of 8



1    Alabama, with its principal place of business located in McLean, Virginia.
2
     Defendant is a “person” as defined by 47 U.S.C. §153 (39).
3

4       8. At all times relevant to this Complaint, Defendant has acted through its
5
     agents, employees, officers, members, directors, heir, successors, assigns,
6

7
     principals, trustees, sureties, subrogees, representatives and insurers.

8                             IV.     FACTUAL ALLEGATIONS
9
        9. Defendant placed collection calls to Plaintiff seeking and attempting to
10

11   collect on alleged debts incurred through purchases made on credit issued by
12
     Defendant.
13

14
        10. Plaintiff is the “called party.” See Breslow v. Wells Fargo Bank, N.A., 755

15   F.3d 1265 (11th Cir. 2014).
16
        11. Defendant placed collection calls to Plaintiff’s cellular telephone at phone
17

18   number (256) XXX-0617 .
19
        12. Defendant placed collection calls to Plaintiff from various telephone
20

21
     numbers including, but not limited to, (800) 955-6600.

22      13. Upon information and belief, based on the number, frequency and timing of
23
     the calls, and on Defendant’s prior business practices, Defendant’s calls were placed
24

25   with an automatic telephone dialing system or an artificial or prerecorded voice.
26

27

28
                                    COMPLAINT AND JURY DEMAND
                                                -3
              Case 5:19-cv-01264-HNJ Document 1 Filed 08/07/19 Page 4 of 8



1       14. Defendant used an “automatic telephone dialing system,” as defined by 47
2
     U.S.C. § 227(a)(1), or an artificial or prerecorded voice to place telephone calls to
3

4    Plaintiff seeking to collect a consumer debt allegedly owed by Plaintiff.
5
        15. Defendant’s calls were not for emergency purposes, which would be
6

7
     excepted by 47 U.S.C. § 227(b)(1)(A).

8       16. Defendant’s calls were placed to a telephone number assigned to a cellular
9
     telephone service for which Plaintiff incurs a charge for incoming calls pursuant to
10

11   47 U.S.C. §227(b)(1).
12
        17.Defendant never received Plaintiff’s “prior express consent” to receive calls
13

14
     using an automatic telephone dialing system or an artificial or prerecorded voice on

15   her cellular telephone pursuant to 47 U.S.C. § 227(b)(1)(A).
16
        18.On or about January 22, 2019, Plaintiff spoke with a representative of
17

18   Defendant’s company at phone number (800) 955-6600 , and told Defendant to stop
19
     calling her cellular telephone.
20

21
        19.During the January 22, 2019 conversation, Plaintiff gave Defendant her full

22   social security number and birthdate, in order to assist Defendant in identifying her
23
     and accessing her accounts before asking Defendant to stop calling her cellular
24

25   telephone.
26
        20.Plaintiff revoked any consent, explicit, implied, or otherwise, to call her
27

28
     cellular telephone and/or to receive Defendant’s calls using an automatic telephone
                                  COMPLAINT AND JURY DEMAND
                                              -4
              Case 5:19-cv-01264-HNJ Document 1 Filed 08/07/19 Page 5 of 8



1    dialing system or an artificial or prerecorded voice in her conversation with
2
     Defendant’s representative on January 22, 2019. Defendant represented to Plaintiff
3

4    that she would place Plaintiff’s number on the do not call list.
5
        21. Despite Plaintiff’s request to cease, Defendant continued to place calls to
6

7
     Plaintiff’s cellular phone after January 22, 2019.

8       22. Despite Plaintiff’s request that Defendant cease placing automated collection
9
     calls to Plaintiff via the use of an automatic telephone dialing system or an artificial
10

11   or prerecorded voice, Defendant continued to place at least forty (40) telephone calls
12
     via the use of an automatic telephone dialing system or an artificial or prerecorded
13

14
     voice to Plaintiff’s cellular telephone.

15      23. Defendant placed the great number of telephone calls to Plaintiff with the
16
     sole intention of harassing Plaintiff in such a manner so as to cause Plaintiff to pay
17

18   the alleged debt claimed by Defendant, even when Plaintiff admittedly had impaired
19
     ability to pay. This telephonic harassment caused Plaintiff considerable anxiety and
20

21
     emotional distress.

22                     FIRST CAUSE OF ACTION
23        NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER
                 PROTECTION ACT - 47 U.S.C. §227(b)(3)(B)
24

25      24. Plaintiff repeats and incorporates by reference into this cause of action the
26
     allegations set forth above at Paragraphs 1-23.
27

28
                                  COMPLAINT AND JURY DEMAND
                                              -5
                Case 5:19-cv-01264-HNJ Document 1 Filed 08/07/19 Page 6 of 8



1       25. The foregoing acts and omissions of Defendant constitute numerous and
2
     multiple negligent violations of the TCPA, including but not limited to each and
3

4    every one of the above cited provisions of 47 U.S.C. § 227 et seq.
5
        26. As a result of Defendant’s negligent violations of 47 U.S.C. §227 et seq.,
6

7
     Plaintiff is entitled to an award of $500.00 in statutory damages, for each and every

8    violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
9
        27.Plaintiff is also entitled to injunctive relief prohibiting such conduct in the
10

11   future.
12
        WHEREFORE, Plaintiff, RHONDA PRINCE CLEMONS, respectfully requests
13

14
     judgment be entered against Defendant, CAPITAL ONE BANK (USA), N.A., as

15   follows:
16
           a.      Awarding Plaintiff statutory damages of five hundred dollars ($500.00)
17

18   multiplied by the number of negligent violations of the TCPA alleged herein, to wit:
19
     forty (40) for a total of twenty thousand dollars ($20,000.00);
20

21
           b.      Awarding Plaintiff actual damages and compensatory damages

22   according to proof at time of trial;
23
           c.      Granting Plaintiff such other and further relief as may be just and
24

25   proper.
26

27

28
                                  COMPLAINT AND JURY DEMAND
                                              -6
                Case 5:19-cv-01264-HNJ Document 1 Filed 08/07/19 Page 7 of 8



1                     SECOND CAUSE OF ACTION
2        KNOWING AND/OR WILLFUL VIOLATIONS OF THE TELEPHONE
                    CONSUMER PROTECTION ACT
3
                         47 U.S.C. § 227(b)(3)(C)
4       28. Plaintiff repeats and incorporates by reference into this cause of action the
5
     allegations set forth above at Paragraphs 1-23.
6

7       29. The above listed acts and omissions of Defendant constitute numerous and
8
     multiple knowing and/or willful violations of the TCPA, including but not limited
9

10   to each and every one of the above cited provisions of 47 U.S.C. § 227 et seq.
11      30. As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §
12
     227 et seq., Plaintiff is entitled an award of one thousand five hundred dollars
13

14   ($1,500.00) in statutory damages for each and every violation, pursuant to 47 U.S.C.
15
     § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
16

17      31. Plaintiff is also entitled to injunctive relief prohibiting such conduct in the
18   future.
19
        WHEREFORE, Plaintiff, RHONDA PRINCE CLEMONS, respectfully requests
20

21   judgment be entered against Defendant, CAPITAL ONE BANK (USA), N.A., as
22
     follows:
23

24         a.      Awarding Plaintiff statutory damages statutory damages of one
25   thousand five hundred dollars ($1,500.00) multiplied by the number of knowing
26
     and/or willful violations of TCPA alleged herein, to wit: forty (40) for a total of
27

28   sixty thousand dollars ($60,000.00);
                                 COMPLAINT AND JURY DEMAND
                                             -7
                Case 5:19-cv-01264-HNJ Document 1 Filed 08/07/19 Page 8 of 8



1          b.      Awarding Plaintiff actual damages and compensatory damages
2
     according to proof at time of trial;
3

4          c.      Granting Plaintiff such other and further relief as may be just and
5
     proper.
6

7
                                    JURY TRIAL DEMAND

8       Plaintiff demands a jury trial on all issues so triable.
9
                                              Respectfully submitted,
10

11      Dated: August 7, 2019                 /s/ Wesley H. Blacksher
                                              Wesley H. Blacksher, LLC (BLA054)
12
                                              3763 Professional Parkway,
13                                            Mobile, AL 36609
14
                                              P: (251) 432-1010
                                              E: BlacksherW@aol.com
15

16                                            Attorneys for Plaintiff,
                                              RHONDA PRINCE CLEMONS
17

18

19

20

21

22

23

24

25

26

27

28
                                  COMPLAINT AND JURY DEMAND
                                              -8
